NO. 07-05-0289-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                   AUGUST 25, 2005

                         ______________________________

                           JERRY LEE SMITH, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

       NO. 2004-406,817; HONORABLE BRADLEY S. UNDERWOOD, JUDGE
                      _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                           ON ABATEMENT AND REMAND


      Appellant Jerry Lee Smith, acting pro se, perfected appeal from his conviction of

possession of a controlled substance. In response to notice from this court that no

docketing statement had been filed, appellant has advised the court he desires to

prosecute the appeal but remains unrepresented by counsel on appeal. He asserts he is

unable to retain counsel, requests appointment of counsel and an extension of time to file

the docketing statement. The record has not been filed, and is not due until September
19, 2005. In the interest of judicial efficiency we abate this appeal and remand the cause

to the trial court to conduct a hearing and determine whether appellant is indigent and

entitled to appointment of counsel.


       Should the trial court determine that appellant is indigent, then the trial court shall

take such measures as may be necessary to assure appellant effective assistance of

counsel, including the appointment of counsel. If counsel is appointed, the name, address,

telephone number, and state bar number of said counsel shall be included in the order

appointing counsel. Finally, the trial court shall execute findings of fact, conclusions of law,

and such orders as the court may enter regarding the aforementioned issues and cause

its findings and conclusions to be included in a supplemental clerk's record to be filed in

this court no later than Monday, October 3, 2005.




                                                   Per Curiam


Do not publish.




                                               2